Citation Nr: 0633426	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  06-24 928	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a June 20, 
2006, Board decision that denied entitlement to an effective 
date prior to April 30, 1997, for the assignment of a 
100 percent rating for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Moving party represented by:  Theodore C. Jarvi, Attorney



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1965 to January 1969.

2.  On July 17, 2006, the veteran filed a motion for revision 
of a June 20, 2006 Board decision based on clear and 
unmistakable error (CUE).  

3.  In October 2006, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's June 
20, 2006 decision.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2005); 38 C.F.R. § 20.1400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2006).

The Court has vacated and remanded the June 20, 2006 Board 
decision which denied an effective date prior to April 30, 
1997 for the assignment of a 100 percent rating for PTSD, 
that was challenged on the basis of clear and unmistakable 
error in the moving party's motion.  Hence, since the June 
20, 2006 Board decision has been vacated, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed with prejudice.


ORDER

The motion is dismissed.




	                       
____________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



